Citation Nr: 1216149	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-31 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011 a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought and was granted a 60-day abeyance period for the submission of additional evidence; his attorney has submitted additional evidence with a waiver of RO initial consideration. 

The matter of service connection for tinnitus has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss and a low back disability are being REMANDED to the RO.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran served in combat; he has a confirmed diagnosis of PTSD related to his combat service.  




CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran was awarded a combat infantryman's badge (CIB), which connotes that he served in combat.  Consequently, it is not in dispute that he was exposed to a stressor event in service.  

A June 2009 VA outpatient clinic note, reveals an impression of "Posttraumatic stress disorder screen positive."  It was noted that he was to have follow-up in July 2009.  

A July 2009 (follow-up) VA mental health psychiatry outpatient progress report notes that the Veteran related he had experienced the death of fellow-servicemen in combat.  The provider noted that the Veteran became visibly emotionally distraught and tearful when he said the word "death[.]"  The Axis I diagnoses were possible PTSD, and history of alcohol abuse.

A September 2009 VA psychologist's counseling note reflects that the Veteran found it exceedingly hard to talk about his anxieties with others because "then they become real."  He was especially distressed about his sister's death from cancer ten years prior.  He indicated that he was not talk with his sister about it before she died because he "can't deal with death," and related the problem to his experiences with fellow soldiers dying in Vietnam.  The assessments were PTSD, and rule out major depressive disorder.  The psychologist noted that the Veteran met the criteria for PTSD, including re-experiencing (nightmares, memories), arousal/agitation (angry outbursts, poor sleep), and numbing/detachment (avoids memories of war and death, intimacy and interpersonal problems).  

On October 2009 VA examination (by a Board-certified forensic psychiatrist), the Axis I diagnoses were moderate alcohol dependence, and polysubstance abuse by history.  The examiner opined that based examination findings, and the Veteran's claims file, "it is less likely that the veteran has any post-traumatic stress disorder symptoms related to combat."  He stated "The veteran does not meet the DSM-IV criteria for PTSD today[emphasis added]."  The explained that there were no behavioral, social changes, re-experiencing and heightened physiological arousal due to service.  Symptoms were rare; their severity was mild; and their duration was minutes.  There was no time lost from work; there was no impairment of thought process or social functioning; there were no post military stressors; and activities of daily living were normal.  The Veteran appeared to be able to function quite well (as he was able to travel to Guatemala and live there for six months, which he had done for the past four years).

In an August 2011 letter, a psychologist associated with a Federal Health Care Center (a shared military and VA facility), who had evaluated  Veteran for VA in September 2009, noted that she had seen the Veteran for individual psychotherapy for treatment of PTSD secondary to combat since August 2009.  Referring to her progress note of September 2009, she reiterated that the Veteran met the criteria for PTSD.  She observed that he had completed a full course of treatment with "Cognitive Processing Therapy," and obtained some relief from his symptoms.  She commented that the course of PTSD is often variable, with symptoms returning at times of high stress.  Thus, although the Veteran was not currently in treatment, and had experienced some relief from his symptoms, his condition remained chronic, with symptoms likely to re-emerge under high stress.

As it is not in dispute that the Veteran served in combat, what remains necessary for him to establish service connection for PTSD is that he has a diagnosis of such mental disease related to his combat stressor.  That is a medical question beyond the scope of lay observation.  There is conflicting medical evidence on that point.  On October 2009 psychiatric evaluation an eminently qualified (Board-certified forensic psychiatrist) medical professional opined that the Veteran did not meet the criteria for a diagnosis of PTSD; the opinion was accompanied by rationale including identification of symptoms lacking that were needed to support the diagnosis.  The VA (then FHCC) psychologist who in September 2009 and in August 2011 found that the Veteran met the criteria for a diagnosis of PTSD cited to a cluster of symptoms that support such diagnosis.  

Examining the apparently conflicting opinions, however, the Board finds that they may be reconciled (both found valid).  Significantly, the requirement for a diagnosis of the disability for which service connection is sought is met by such diagnosis being shown at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The psychologist and psychiatrist who offered the conflicting opinions did not examine the Veteran on the same day.  Notably, the October 2009 examining psychiatrist who opined that the Veteran did not meet the diagnosis of PTSD limited the opinion by indicating that the Veteran did not meet the criteria of a diagnosis of PTSD on that day ("today").   The VA/FHCC psychologist who has assigned the Veteran a diagnosis of PTSD related to (and provided him an extended course of therapy which, she indicated, relieved his symptoms), has explained (in the August 2011 letter), that his PTSD is apparently prone to periods of exacerbation (by stress) and remission.  The Board finds no reason to reject as invalid that opinion by a VA/FHCC professional.  

Resolving any remaining reasonably doubt regarding the diagnosis of PTSD in the Veteran's favor, as required (See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102), the Board finds that the criteria for establishing service connection for PTSD are met, and that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011). 

The Veteran contends that his hearing loss began in service.  He asserts that it resulted "from a fight where there were many explosions nearby and each time [he] fired [his] M-16 [he] felt a sharp pain in [his] ear."  His service personnel records confirm that he served in combat in Vietnam, and his exposure to combat noise trauma in service is conceded.

On September 2009 VA audiological examination the Veteran reported postservice occupational noise exposure as a carpenter for ten years (with hearing protection); and on October 2009 VA mental health examination he reported he became a journeyman [carpenter], for eight to nine years installed carpeting, for ten years installed dry wall, and then for ten years moved office furniture around.  The diagnosis was bilateral mild to severe sensorineural hearing loss; the examiner opined (upon review of the claims file) that based on the lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the evaluation, it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  

A September 2011 private audiological evaluation (by a state-licensed audiologist) diagnosed bilateral high frequency hearing loss.  It was concluded (based on review of the claims file) that the Veteran's hearing loss was most likely caused by or a result of noise exposure in combat during the Vietnam War.  The rationale was that the Veteran's audiometric test results revealed high frequency hearing loss from 4000 Hertz to 8000 Hertz, which is commonly seen as a result of noise exposure such as gun shooting.  The September 2009 VA audiologist's opinion and the private audiologist's opinion  conflict, but point to different rationale; consequently a clarifying medical opinion is necessary.

Regarding low back disability, the Veteran states that a pre-existing back condition, noted at service entrance, was asymptomatic when he entered the service, warranting a presumption of soundness on service entry.  He claims he sustained a back injury in service when blown off an APC which struck a landmine.  He has testified that he sought chiropractic treatment for his back in 1970 (soon after separation from service, and had continued to receive treatment since).  Significantly, the record also shows that he engaged in strenuous occupations in service, and was involved in a 1996 motor vehicle accident (when back complaints were noted).  A review of the claims file found no records pertaining to the Veteran's alleged immediate postservice chiropractic treatment, and no records of the treatment he received in connection with his 1996 motor vehicle accident (and no indication that the RO attempted to secure such records).  As any such records are likely to contain pertinent information, they must be secured.

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify (and provide releases for complete clinical records from) all providers of private evaluation and/or treatment he has received for low back complaints/injury/disability since his separation from service.  He must specifically identify, and provide releases for records from, the private chiropractor who began treating him in 1970 (and all providers of such treatment since) as well as the provider(s) of all evaluation/treatment he received in connection with his 1996 motor vehicle accident (to include any insurance claims he may have pursued at the time).  

The RO must secure for association with the claims file the complete clinical records of the evaluations and treatment the Veteran received from all sources identified.  Any negative responses received should be associated with the claims file, and the Veteran should be so notified.  If any provider identified does not respond to a RO request, the Veteran should be so advised, and also advised that ultimately it is his responsibility to ensure that such records are received.   If the Veteran does not respond (or responds in an incomplete manner, in which case he must be advised of what more is needed) within a year to the RO's request for identifying information and releases, the claim must be further processed as abandoned, under 38 C.F.R. § 3.158(a).  

2.  The RO should arrange for any further development suggested by the results of that sought above, to include a nexus examination, if indicated.  

3.  The RO should also forward the Veteran's claims file to an otologist or audiologist (other than the September 2009 examiner) for an advisory medical opinion to reconcile the September 2009 VA examiner's nexus opinion with the September 2011 private opinion.  

The consulting medical provider should review the entire record, including the cited conflicting opinions in the matter, and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral hearing loss is causally related to his service, including as due to his exposure to combat noise trauma therein.  The consulting provider must explain the rationale for the opinion in detail, to include comment on the September 2009 VA audiologist's opinion and the September 2011 private audiologist's opinion, expressing agreement or disagreement with each, and explaining the reasoning for the agreement of disagreement.   If the opinion is to the effect that the Veteran's hearing loss is unrelated to service, the provider should identify the etiological factor for such disability considered more likely.  

4.  The RO should ensure that all development sought is completed, and then readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


